In his motion for rehearing, appellant presses upon us his contention that the State, having alleged in the indictment that *Page 84 
the bigamous marriage occurred in Jefferson County, was required to so prove and that, failing so to do, a variance exists between the allegation and the proof. The proof shows that the bigamous marriage occurred in Hardin County and that the parties thereafter lived together as husband and wife in Jefferson County. The question, then, is whether such facts are sufficient to meet the allegations of the indictment.
Article 210, C. C. P., set out in our original opinion, is a part of Chapter Two, Code of Criminal Procedure. The offense of bigamy is one of the offenses specially mentioned in that chapter (Art. 206, C. C. P.). So then, applying Article 210, C. C. P. specifically to the offense of bigamy, it appears that in such cases "the indictment or information * * may allege that the offense was committed in the county where the prosecution is carried on."
It appears, therefore, that direct statutory authority exists authorizing the State to allege that the bigamous marriage occurred in Jefferson County and to sustain that allegation by proof showing that the parties to that marriage lived together as husband and wife in that county. Harris v. State,141 Tex. Crim. 447, 149 S.W.2d 99, is analogous.
Appellant, having testified as to the first or lawful marriage, is in no position to claim that the State proved the same fact by another witness.
We remain convinced that the case was correctly disposed of originally, and appellant's motion for rehearing is therefore overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.